ORDER ON PETITION FOR REHEARING Patchett, J. This cause comes for hearing upon the petition for rehearing filed herein by the Claimant, and the Court finding that the opinion in this matter was previously rendered denying the claim, and the Court having considered the petition for rehearing, and the response to the petition for rehearing filed herein, and the Court having carefully considered the record, and the evidence brought forth, and having considered the arguments in the petition and the response, and being fully advised in the premises, It is ordered that the petition for rehearing be and hereby is denied.